Citation Nr: 0313715	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-13 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected feet 
disabilities.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected feet 
disabilities.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which, among other things, denied the 
benefits sought on appeal.  The issues here on appeal were 
originally considered and denied by the Board in December 
2000.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in July 2001, the Court granted a joint motion for remand 
vacating the Board's December 2000 decision and remanding the 
issues remaining on appeal to the Board for compliance with 
the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2002)].

In April 2002, the Board undertook development of the claims 
on appeal pursuant to the development authority granted in 67 
Fed. Reg. 3099 (Jan. 23, 2002) and codified at 38 C.F.R. 
Section 19.9.  Since that time, however, portions of 38 
C.F.R. Section 19.9 have been invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  As such, the Board must remand this matter for the 
reasons set out below in order for the RO to cure any 
procedural defect which may have arisen as a result of the 
Federal Circuit's recent opinion.


REMAND

During the pendency of the veteran's appeal, the President 
signed the VCAA into law.  This legislation substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  Regulations implementing the VCAA were enacted 
effective February 22, 2002, and under those regulations, the 
Board has been conducting evidentiary development of appealed 
cases directly as opposed to remanding all cases requiring 
additional development to the ROs.  See 38 C.F.R. § 
19.9(a)(2) (2002).  

In this case, consistent with the new regulations, the Board 
determined that additional evidentiary development was needed 
before final appellate consideration could be accomplished.  
As such, in April 2002, the Board made arrangements for the 
veteran to undergo a VA examination to determine the etiology 
of his left hip and low back disabilities.  The examination 
was accomplished in October 2002, and the examination report 
was associated with the veteran's claims folder.  The Board 
determined that additional comments were required with 
respect to the medical opinion rendered by the VA examiner in 
October 2002, and again requested that a VA examiner review 
the claims folder.  Accordingly, in November 2002, an 
addendum to the October 2002 examination report was 
associated with the veteran's claims folder.

On May 1, 2003, the Federal Circuit invalidated 38 C.F.R. 
Section 19(a)(2).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. Section 19.9(a)(2) was invalid because, 
in conjunction with the amended regulation codified at 38 
C.F.R. Section 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver of that 
review.  As a consequence, the Federal Circuit found that 
appellants were not being afforded their "one review on 
appeal to the Secretary."  Thus, in light of this new 
judicial precedent, the Board is required to remand the 
veteran's case to the RO to ensure that the claims remaining 
on appeal are accorded initial consideration of the newly 
developed evidence by the agency of original jurisdiction.  
The RO must ensure that all development needed for final 
adjudication of the claims on appeal has been appropriately 
conducted and that all duty to notify and duty to assist 
requirements under the VCAA have been met.  

The Board also finds it important to point out that the VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of his/her own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Regulations implementing the VCAA were promulgated and the 
Board began advising claimants in writing of his/her rights 
and responsibilities under the VCAA, as well as the 
responsibilities of VA in assisting claimants in obtaining 
evidence, as opposed to remanding all cases that did not have 
the statutorily mandated notice language to the ROs.  The 
Board's notice to claimants included a request for the 
claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was also invalidated by 
the Federal Circuit in Disabled American Veterans vs. 
Secretary of Veterans Affairs.  The Federal Circuit 
specifically found that, under the statute, a claimant has 
one year in which to submit additional evidence and argument 
in support of his/her claim following notice of the VCAA as 
opposed to only thirty days as set forth in the regulations 
at 38 C.F.R. Section 19.9(a)(2)(ii).  Accordingly, that 
portion of the regulations limiting a claimant's response 
time to thirty days, 38 C.F.R. Section 19.9(a)(2)(ii), was 
invalidated.

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any specific notice of the VCAA and of VA's obligation to 
obtain identified evidence, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of VA are met.  It is noted that 
due to the recent invalidation of regulations implementing 
the VCAA, the Board does not have the authority to cure this 
procedural defect itself.

Finally, it is important to note at this juncture that 
because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran for the Board to issue a decision 
at this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, this matter is REMANDED for the following action:

1.	The RO should review the veteran's 
claims folder and ensure that all duty 
to notify and duty to assist 
requirements of the VCAA have been met.  
All newly developed evidence should be 
considered in conjunction with all other 
evidence of record in adjudicating the 
claim on appeal.
2.	If, following a complete review of the 
record evidence, the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




